UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32619 The Tradeshow Marketing Company, Ltd. (Exact name of registrant as specified in its charter) Nevada 06-1754875 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4550 East Cactus Road, Suite 220 Phoenix, AZ 85032-7702 (Address of principal executive offices including zip code) (800) 585-8762 (Registrant’s telephone number, including area code) Sierra Corporate Services 100 W. Liberty Street, 10th Floor, Reno, NV 89501 (Name and address of agent for service) (775) 788-2000 (Telephone Number, including area code, of agent for service) with a copy to: SteadyLaw Group, LLP 501 W. Broadway, Suite 800 San Diego, CA 92101 Telephone (619) 399-3090 Telecopier (619) 330-1888 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 22,394,323shares of common stock, $.0001 par value per share, as of December 19, 2007. Transitional Small Business Disclosure Format (check one): Yes oNo x Quarterly Report on FORM 10-QSB For The Period Ended November 30, 2007 Table of Contents The Tradeshow Marketing Company, Ltd. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 2 PART I - FINANCIAL INFORMATION ITEM 1.
